DETAILED ACTION
Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites, inter alia, wherein the light concentration section includes a first optical system disposed between the light source and the light deflector, and a second optical system disposed between the light deflector and the wavelength converter, and
in the second optical system, a focal length of an Ay-axis is shorter than a focal length of an Ax-axis, where the Ax-axis is defined as an axis that has a lowest beam parameter product of the excitation light beam, and the Ay-axis is defined as an axis orthogonal to the Ax-axis in a cross section perpendicular to a propagation direction of the excitation light beam.
Claims 2-7 are allowed based on dependency on an allowed base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA MCMILLAN APENTENG whose telephone number is (571)272-5510.  The examiner can normally be reached on Monday-Friday 9:00 am-5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.M.A/Examiner, Art Unit 2875            

/ANDREW J COUGHLIN/Primary Examiner, Art Unit 2875